UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  CENTER FOR BIOLOGICAL DIVERSITY,
          Plaintiff,
                 v.                                      Case No. 21-cv-2210 (JDB)
  U.S. ENVIRONMENTAL PROTECTION
  AGENCY and MICHAEL REGAN, in his
  Official capacity as Administrator, U.S.
  Environmental Protection Agency,
          Defendants.


                                         ORDER

       Upon consideration of [15] the Unopposed Motion for Entry of Consent Decree, and the

entire record herein, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that the attached consent decree is ENTERED.

       SO ORDERED.
                                                                                    Digitally signed by John D.

                                                               John D. Bates Bates
                                                                             Date: 2022.07.25 10:31:57
                                                                                    -04'00'


                                                                   JOHN D. BATES
                                                              United States District Judge


Dated: July 25, 2022
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL                     )
DIVERSITY                                 )
                                          )
       Plaintiff,                         )                  Case No.: 1:21-cv-2210-JDB
                                          )
       v.                                 )
                                          )
U.S. ENVIRONMENTAL PROTECTION             )
AGENCY and MICHAEL REGAN, in his          )
Official capacity as Administrator, U.S.  )
Environmental Protection Agency,          )
                                          )
           Defendants.                    )
__________________________________________)


                                      CONSENT DECREE

         WHEREAS, on August 19, 2021, Plaintiff the Center for Biological Diversity (“CBD” or

“Plaintiff”) filed the above-captioned matter against the United States Environmental Protection

Agency and its Administrator in his official capacity (collectively “EPA” or “Defendants”). See

Compl. (ECF No. 1);

         WHEREAS, Plaintiff alleges that EPA has failed to undertake certain non-discretionary

duties under the Resource Conservation and Recovery Act (“RCRA” or “the Act”), 42 U.S.C.

§§ 6901-6992k, and that such alleged failure is actionable under 42 U.S.C. § 6972(a)(2), or,

alternatively, the Administrative Procedure Act, 5 U.S.C. §§ 551-559, 701-706. See Compl. ¶¶ 4,

10-12;

         WHEREAS, Plaintiff alleges that it filed a petition with EPA to classify discarded

polyvinyl chloride (“PVC”) as hazardous waste under RCRA and that EPA has failed to perform

its non-discretionary duty to “take action” on Plaintiff’s petition within a “reasonable time” as

required by 42 U.S.C. § 6974(a). See Compl. ¶¶ 9-11.
       WHEREAS, the Parties have agreed to a settlement of this action without admission of any

issue of fact or law, except as expressly provided herein;

       WHEREAS, the Parties, by entering into this Consent Decree, do not waive or limit any

claim, remedy, or defense, on any grounds, related to any final EPA action;

       WHEREAS, the Parties consider this Consent Decree to be an adequate and equitable

resolution of all the claims in this matter and therefore wish to effectuate a settlement;

       WHEREAS, it is in the interest of the public, Plaintiff, EPA, and judicial economy to

resolve this matter without protracted litigation;

       WHEREAS, the Court, by entering this Consent Decree, finds that the Consent Decree is

fair, reasonable, in the public interest, and consistent with RCRA and the APA;



       NOW THEREFORE, before the taking of testimony, without trial or determination of any

issues of fact or law, and upon the consent of the Parties, it is hereby ordered, adjudged, and

decreed that:

       1.       This Court has jurisdiction over the claims set forth in Plaintiff’s Complaint and

may order the relief contained in the Consent Decree. Venue is proper in the United States

District Court for the District of Columbia.

       2.       If CBD executes this Consent Decree by April 20, 2022, then, no later than January

20, 2023, pursuant to 40 C.F.R. § 260.20(c), EPA shall sign a tentative decision on Plaintiff’s

petition to classify discarded PVC as hazardous waste under RCRA. If CBD does not execute this

Consent Decree by April 20, then EPA shall sign a tentative decision no later than nine months

after the date CBD executes this Consent Decree. EPA shall receive comments on this tentative

decision, and respond, as appropriate, even if its tentative decision is to deny Plaintiff’s petition.




                                                     2
        3.      No later than two years after the signature of this consent decree by Plaintiff, EPA

shall sign a final decision on Plaintiff’s petition.

        4.      Upon signing the documents described in Paragraphs 2-3, the appropriate EPA

official shall forward each such document to the Office of the Federal Register for review and

publication in the Federal Register. Following such delivery to the Office of the Federal Register,

EPA shall not take any action (other than is necessary to correct any typographical errors or other

errors in form) to delay or otherwise interfere with the publication of each such notice in the

Federal Register.

        5.      Within seven (7) business days after forwarding the documents described in

Paragraphs 2–3 to the Office of the Federal Register, EPA shall send copies of such documents to

Plaintiffs.

        6.      The deadlines set forth in Paragraphs 2–3 may be extended (a) by written

stipulation of the Parties with notice to the Court, or (b) by the Court following a motion by EPA

for good cause shown pursuant to the Federal Rules of Civil Procedure, and upon consideration of

any response by Plaintiff and any reply by EPA. Any other provision of this Consent Decree also

may be modified by the Court following motion of an undersigned party for good cause shown

pursuant to the Federal Rules of Civil Procedure and upon consideration of any response by a non-

moving party and any reply.

        7.      The Parties shall not challenge the terms of this Consent Decree or this Court’s

jurisdiction to enter and enforce this Consent Decree.

        8.      Except as provided herein, nothing in this Consent Decree shall be construed to

limit or modify any discretion accorded to EPA by RCRA or the APA or by general principles of

administrative law in taking the actions that are the subject of this Consent Decree, including the

discretion to alter, amend, or revise any final actions promulgated pursuant to this Consent Decree.

                                                       3
EPA’s obligation to perform each action specified in this Consent Decree does not constitute a

limitation or modification of EPA’s discretion within the meaning of this paragraph.

       9.       Nothing in this Consent Decree shall be construed to confer upon this Court

jurisdiction to review any issues that are within the exclusive jurisdiction of the United States

Courts of Appeals pursuant to 42 U.S.C. § 6976. Nothing in the terms of this Consent Decree

shall be construed to waive, limit, or modify any remedies, rights to seek judicial review, or

defenses the Parties may have under 42 U.S.C. § 6976.

       10.      Any notices required or provided for by this Consent Decree shall be in writing, via

electronic mail or other means, and sent to the following (or to any new address of counsel as filed

and listed in the docket of the above-captioned matter, at a future date):


             a. For Plaintiff the Center for Biological Diversity:

                Kristen Monsell
                Emily Jeffers
                Center for Biological Diversity
                1212 Broadway, Suite 800
                Oakland, CA 94612
                Email: kmonsell@biologicaldiversity.org
                Email: ejeffers@biologicaldiversity.org


             b. For Defendants EPA and Michael Regan in his official capacity:

                Mark L. Walters
                U.S. Department of Justice
                Environmental and Natural Resources Division
                Environmental Defense Section
                P.O. Box 7611
                Washington, D.C. 20044
                Email: mark.walters@usdoj.gov

       11.      The obligations imposed on EPA under this Consent Decree can only be

undertaken using appropriated funds legally available for such purpose. No provision of this

Consent Decree shall be interpreted as or constitute a commitment or requirement that EPA

                                                   4
obligate funds in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other

applicable statute.

       12.     The Parties recognize that the possibility exists that a lapse in the appropriations

that fund EPA could delay compliance with the timetables in this Consent Decree. If a lapse in

appropriations for EPA occurs within one hundred twenty (120) days before any deadline in this

Consent Decree, that deadline shall be automatically extended one day for each day of the lapse in

appropriations. Nothing in this paragraph shall preclude EPA from seeking an additional

extension through stipulation of the Parties or modification of this Consent Decree under

Paragraph 7.

       13.     The Parties agree that this Consent Decree shall constitute a complete and final

settlement of all claims in the Complaint.

       14.     In the event of a dispute between the Parties concerning the interpretation or

implementation of any aspect of this Consent Decree, the disputing party shall provide the other

party with a written notice outlining the nature of the dispute and requesting informal negotiations.

The Parties shall meet and confer to attempt to resolve the dispute. If the Parties cannot reach an

agreed-upon resolution within fifteen (15) business days after receipt of the notice, any party may

move the Court to resolve the dispute.

       15.     No motion or other proceeding seeking to enforce this Consent Decree or for

contempt of court shall be filed unless the procedure set forth in Paragraph 14 has been followed.

       16.     The deadline for filing a motion for Plaintiff’s costs of litigation (including

reasonable attorneys’ fees) for activities performed prior to entry of the Consent Decree is hereby

extended until ninety (90) days after this Consent Decree is entered by the Court. During this

period, the Parties shall seek to resolve informally any claim for costs of litigation (including

reasonable attorneys’ fees), and if they cannot, Plaintiff will file a motion for costs of litigation

                                                    5
(including reasonable attorneys’ fees) or a stipulation or motion to extend the deadline to file such

a motion. EPA reserves the right to oppose any such request.

       17.     The Court shall retain jurisdiction to determine and effectuate compliance with this

Consent Decree, to resolve any disputes thereunder, and to consider any requests for costs of

litigation (including reasonable attorneys’ fees). After publication in the Federal Register of the

final decision on Plaintiff’s petition described in Paragraph 3 and resolution of Plaintiff’s claim for

costs of litigation, including attorneys’ fees, EPA may move to have this Consent Decree

terminated. Plaintiff shall have thirty (30) days in which to respond to such a motion, unless the

Parties stipulate to a longer time for Plaintiff to respond.

       18.     If for any reason the Court declines to approve this Consent Decree in the form

presented, this agreement is voidable at the sole discretion of either Party and the Proposed

Consent Decree’s terms may not be used as evidence in any litigation between the Parties.

       19.     The Parties treat this Consent Decree as jointly drafted, and any rules of

construction that construe any ambiguities in this document against the drafting party shall be

inapplicable in any dispute concerning the interpretation of this Consent Decree.

       20.     The Parties agree and acknowledge that before this Consent Decree will be

finalized and entered by the Court, EPA will provide notice of this Consent Decree in the Federal

Register and an opportunity for public comment for 30 days. After this Consent Decree has

undergone notice and comment, the Administrator and/or the Attorney General, as appropriate,

shall promptly consider any written comments in determining whether to withdraw or withhold

their consent to this Consent Decree. If the Administrator and/or the Attorney General do not elect

to withdraw or withhold consent, EPA intends to promptly file a motion that requests that the

Court enter this Consent Decree.




                                                    6
       21.     This Consent Decree applies to, is binding upon, and inures to the benefit of the

Parties (and their successors, assigns, and designees).

       22.     The undersigned representatives of Plaintiff and Defendants EPA and Michael

Regan, in his official capacity, certify that they are fully authorized by the party they represent to

consent to the Court’s entry of the terms and conditions of this Consent Decree.

SO ORDERED on this __25th__ day of ___July____, 2022.




                                            John D. Bates            Digitally signed by John D. Bates
                                                                    Date: 2022.07.25 10:32:57 -04'00'
                                       _______________________________________________
                                       Honorable John D. Bates
                                       United States District Judge




                                                   7
COUNSEL FOR PLAINTIFF:

Dated: April ___, 2022

                         By:   ____________________________
                               Kristen Monsell (DC Bar No. CA00060)
                               Emily Jeffers (CA Bar No. 274222)
                               Center for Biolgoical Diversity
                               1212 Broadway, Suite 800
                               Oakland, CA 94612
                               (510) 844-7100
                               kmonsell@biologicaldiversity.org
                               ejeffers@biologicaldiversity.org

                               Counsel for Plaintiff Center for Biological Diversity




COUNSEL FOR DEFENDANTS:

Dated: April __, 2022

                               TODD KIM
                               Assistant Attorney General
                               Environment and Natural Resources Division

                         By:   ____________________________
                               MARK L. WALTERS
                               U.S. Department of Justice
                               Environment and Natural Resources Division
                               Environmental Defense Section
                               P.O. Box 7611
                               Washington, DC 20044
                               Telephone: (202) 616-9190
                               Fax: (202) 514-8865

                               Counsel for Defendants the United States
                               Environmental Protection Agency and Michael
                               Regan, in his official capacity as Administrator,
                               United States Environmental Protection Agency




                                  8
CO
C OU
   UNNS
      SEEL FO
           FOR PL
               PLAI
                  AIN
                    NTT
                      TIF
                       IFF
                       IFF::

Date
Da ted
     d:: A
         Apprriil   202
                    20 22
                        2

                               Byy:
                               B
                                       Krris
                                       K   isteten M  Mo ons
                                                           nseelll ((D
                                                                     DC Ba  Bar NNo  o. CCAA00
                                                                                            00060
                                                                                                060
                                                                                                06 0))
                                        Em
                                        E m
                                          milily
                                             iilly Je
                                                   Jeffffe
                                                         errs ((CCA B Ba  ar No
                                                                             No. 27  2742422
                                                                                           222)
                                       Cen
                                       Ce   ntterer for
                                                     for B
                                                     fo   Biiiol
                                                              olg
                                                              ol go
                                                                  oicca
                                                                      all D Diive
                                                                              ive
                                                                               ve
                                                                                ers
                                                                                  rrssit
                                                                                    sit
                                                                                      ity
                                        12
                                        1 21122 B Brrooaadw
                                                          dwayay, S  Su
                                                                      uiitte 800
                                                                             80
                                                                             8 00
                                       Oa
                                       O  akklla an
                                                  nd,
                                                    d, CACA 94 946 6112
                                       ((5
                                         510
                                           10) 844-84
                                                   8 44
                                                      4--71
                                                         71 100
                                                              00
                                                              0 0
                                        kkm
                                          mon onsseellll@b
                                                   ell  @bio olo
                                                              log
                                                              logi
                                                                 giica
                                                                    calld
                                                                        diivve
                                                                             errssiity
                                                                                    ty.o
                                                                                       org
                                                                                         rg
                                         eje
                                         ej effffe
                                                 ers
                                                  rs@
                                                    @b  bio
                                                          olo
                                                            logi
                                                              giccaald
                                                                     div
                                                                       iveerrssiity
                                                                               itty
                                                                                  y.oorg
                                                                                       rg

                                       Cou
                                       Co un
                                           nsse
                                              elfo
                                                for Pl
                                                    Pla
                                                    Plai
                                                       aiint
                                                          ntififCe
                                                                Cenntte
                                                                      errffo
                                                                           or B
                                                                              Biiiol
                                                                                  ollog
                                                                                  o  ogic
                                                                                        ica
                                                                                          allD
                                                                                             Diive
                                                                                                vers
                                                                                                   rsit
                                                                                                     ity




 COUN
 COUNSSE
       EL FO
          FOR D
              DEE
                EFE
                  FE
                  FENDAN
                    NDA
                    ND AN
                        NTS
                        NTS
                          TS:

Dated: AptZ2022
                                        TODD
                                        TO
                                         ODD
                                           DD K
                                              KIIM
                                        Assssiist
                                        A      sta
                                                 ann
                                                   ntt Ator
                                                       Ato
                                                       Atorrrne
                                                             ne
                                                             n ey Ge
                                                                  Gene
                                                                     nerra
                                                                         al
                                        Envi
                                        En  viro
                                               ronm
                                                  nmenent a
                                                          an nd Na
                                                             nd  Natura
                                                                   tura
                                                                   tural Re
                                                                         Resour
                                                                            sso
                                                                              our
                                                                                urcce
                                                                                    es D
                                                                                       Diiivi
                                                                                           vviissiio
                                                                                                   onn

                                Byy:
                                B
                                        MA
                                        M  AR RK  K L.
                                                     L. WALT
                                                         WALT
                                                         WA  LTER
                                                              TERERS
                                        U..S
                                        U  S.. Depa
                                                 De
                                                 D eppa
                                                      a
                                                      art
                                                        rtm
                                                        rtmeen
                                                             ntt o
                                                                 off JJuust
                                                                         stic
                                                                            ice
                                        En
                                        E nvviiiro
                                                ron
                                                ro nmme
                                                      en nt an
                                                            and NNa a
                                                                    atuturra
                                                                       tu  al Re
                                                                              Resso ouurrce
                                                                                        rce
                                                                                         ces Di
                                                                                         ces Divviisi
                                                                                                   sion
                                                                                                      on
                                        En
                                        E  nvviirro
                                                  onm
                                                    nmen
                                                       entta
                                                           al D
                                                              Deeffe
                                                                efeense
                                                                   ensnse Se
                                                                      ns     Seccttio
                                                                                   ion
                                         P..O
                                         P
                                         P.O.
                                            O.. Box
                                                Box 7611
                                                Bo  761
                                                    76 11
                                                        1
                                        Wa
                                        Wash
                                         ash
                                          shin
                                          shin
                                             ing
                                               gtto
                                                  onn, D
                                                       DCC 20
                                                           20444
                                                               4
                                         Telle
                                         Te  epph
                                                hoonn
                                                    ne:
                                                      e:: ((2
                                                      e     202
                                                              02) 61
                                                                   6166--9
                                                                         9119
                                                                            900
                                         Fax:
                                         Fa x: ((2
                                                 2002
                                                    2) S S1 1
                                                            14-
                                                              4--88
                                                              4  886
                                                                 8865
                                                                    65
                                                                     5

                                         Cou
                                         Co
                                         Coun
                                            un  nsse
                                                   e
                                                   ell fo
                                                       for DDeefe
                                                                f en  nd da an
                                                                             ntts s tth
                                                                                      he Un
                                                                                      he  Uniitted
                                                                                                 ed St
                                                                                                     Sttatate
                                                                                                          at ess
                                         En
                                         E nvviiro
                                                ronm
                                                   nme  en nta
                                                            tal Pr
                                                                 Pro    otttec
                                                                            ection
                                                                            ec tition
                                                                                   on AgAge en
                                                                                             nccyy anand M   Miich
                                                                                                                 chaeael
                                         Re
                                         R eg
                                            ga an,
                                                 n, in
                                                     in hhiis
                                                           is oofffifici
                                                                      cciia
                                                                       ciaall ca
                                                                              capacipaci
                                                                                    pa  city
                                                                                          ty as
                                                                                             as Ad  Adm miinniissttra
                                                                                                                   ratto
                                                                                                                       orr,,
                                         Un
                                         U nitited
                                                ed St
                                                    Sta attes
                                                           es EEn nvi viroronm
                                                                             nmen  enta tal PPrrrot
                                                                                                 otec
                                                                                                 ot ecttiion
                                                                                                        ioon
                                                                                                           n Ag Age en ncy
                                                                                                                        cy




                                                8